Mb. Justice Hernández,
after making the above statement of facts, delivered the following opinion of the court:
Article 131 of the Civil Code which is alleged to have been violated., under the first and fifth grounds of the appeal, is not applicable to the minor Ana Maria Velez for, having been born before the publication of said code, the right claimed by her should be governed by the laws previously in force, according to rule 1 of the temporary provisions contained at the end of the code now in force, and it has been so held by the trial court in one of the conclusions of law contained in the judgment appealed from.
Nor has there been any violation of article 119 of aforesaid code, -applicable only in so far as it conforms to Law 1J of Toro, namely, 1, Title 5, Book N of the “Novísima Re-copilación” , which is the one that regulates the natural filiation of Ana Maria Velez, for the trial court has deemed it to have been proven that Santos Borrero and Candelaria Velez, both being single, had carried on amorous relations together, and among other children had born to them Ana María; this not having been contested in due form, for which purpose it would have been necessary also to have based the appeal on sub-division 7 of article 1690 of the Law of Civil Procedure.
The violations alleged in the third ground of the appeal, namely, rule 70 of the General Order No. 118, Series of 1899, and article 554 of the Civil Code (it should read Law of Civil Procedure) might furnish occasion, in a proper case, for an appeal in cassation for error of procedure, but not for violation of law, the grounds lor which are specifically mentioned in article 1690 of aforesaid Law of Procedure.
Appellant fails to state in what manner articles 132, 137 and 141 of the Civil Code, cited in the fifth ground of the appeal could have been violated, as he should have done pursuant to the provisions of article 1718 of the Law of Civil *449Procedure and, therefore, no basis is afforded for the discussion of these supposed violations.
We adjudge that we should declare, and do declare, that the appeal in cassation taken by Josefa, Claudio, Cándida and Angela Borrero, does not lie, and impose upon them the costs. This decision is ordered to he communicated to the District Court of Mayagüez, and the record returned for compliance herewith.
Messrs. Chief Justice Quiñones, and Associate Justices Figueras, Sulzbacher and MacLeary, concurring.